Citation Nr: 9901110	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  98-10 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to a compensable rating for residuals of a right 
eye injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1956 to July 1958.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a compensable rating for his 
service connected residuals of a right eye injury.  He filed 
an April 1998 notice of disagreement, initiating this appeal, 
and was sent a May 1998 statement of the case.  He filed a 
June 1998 VA Form 9 substantive appeal, perfecting his 
appeal.  


FINDING OF FACT

The veterans service connected residuals of a right eye 
injury have resulted in diplopia of the central field of 
vision.  


CONCLUSION OF LAW

An increased rating, to 30 percent, is warranted for the 
veterans residuals of a right eye injury.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.3, 
4.7, 4.75 et seq., 4.84a, Diagnostic Codes 6000-6092 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In an August 1989 rating decision, the veteran was granted 
service connection for residuals of a right eye injury.  In 
granting service connection, the RO noted that the veteran 
had incurred an injury as a child and had complaints of 
diplopia.  It was further noted that, while in active 
service,  in May 1957, the veteran had incurred an injury to 
the right iris when a tire rim exploded.  In addition, it was 
noted that in December 1957 (also while the veteran was in 
active service) the veteran had undergone corrective surgery 
for the diplopia. Service connection was granted for 
residuals, injury, right eye, healed, and a 
noncompensable rating was assigned.  Subsequently, in June 
1997, the veteran filed a claim for a compensable rating for 
his service connected right eye disability.  

VA outpatient treatment records from May 1997 indicate the 
veteran has a history of diplopia.  A more complete 
examination was afforded the veteran in August 1997.  At that 
time constant vertical diplopia was reported in the right 
eye, in all fields of gaze, both near and far.  Otherwise, 
the veterans visual acuity was 20/25 both near and far, in 
the right eye.  

In a September 1997 rating decision, the RO denied the 
veterans claim for a compensable rating for the eye 
disability, reasoning, in part, that the veteran's diplopia 
was not a manifestation of the disability for which service 
connection had been granted.  Initially, the veteran 
requested reconsideration of this decision.  

As a result of his request, the veteran was afforded a second 
VA visual examination in January 1998.  He again reported a 
longstanding history of persistent diplopia, not corrected by 
eyeglasses.  Corrected bilateral visual acuity was 20/20 both 
near and far.  Diplopia was found to exist in the central 
vision field of the right eye, using the Maddox rod 
evaluation method.  No right eye nerve damage was noted.  A 
small vertical diplopia was diagnosed in the right eye.  In 
stating the diagnosis of the veterans eye disability, the 
examiner reported The patient has status post right lateral 
rectus repair in 1955 with residual diplopia in lateral gaze 
located at central 20 degrees and extending right and left 21 
to 40 degrees from the midline.  

Because this examination did not use the Goldman perimeter 
chart to determine disability due to diplopia, another VA 
examination was afforded the veteran in March 1998.  This 
examination noted diplopia reported in all fields of gaze.  
His left eye visual acuity, with correction, was noted to be 
20/20 both near and far.  

In an April 1998 rating decision, the RO continued the prior 
denial of a compensable rating for residuals of a right eye 
injury.  The case was then forwarded to the Board.  


Analysis

The veteran's claim for entitlement to a compensable rating 
for his service-connected residuals of a right eye injury is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The United States Court of Veterans Appeals 
(Court) has held that if a veteran claims that a service-
connected disability has become worse, then the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
After reviewing the record, including actions completed 
pursuant to the Boards remand, the Board finds that the duty 
to assist the veteran has been met.  38 U.S.C.A. § 5107(a) 
(West 1991). 

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases wherein a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998).  

As an initial matter, it is noted that the RO has previously 
reasoned that the veterans right eye diplopia is separate 
from his service connected right eye disability.  However, 
diplopia was noted in 1989, when the veteran was initially 
granted service connection for residuals of an in-service 
right eye injury, and was not excluded from the grant of 
service connection.  Furthermore, the medical evidence, 
specifically the report of the VA examination of January 
1998, confirms that the diplopia is a residual of the surgery 
the veteran had in service in 1955.  Therefore, diplopia must 
be considered as part of the initial grant of service 
connection, and any impairment due to this disorder must be 
considered in rating the veteran.  

In rating diplopia, the degree of impairment of the veterans 
field of vision is determined using the Goldman perimeter 
chart.  38 C.F.R. § 4.77 (1998).  These results are then 
compared to a chart which translates them into visual acuity 
ratings.  38 C.F.R. § 4.84a (1998).  Finally, the 
corresponding visual acuity rating is used to determine the 
schedular disability rating.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6061-6079 (1998).  

In the present case, the January 1998 VA examination found 
diplopia in the veterans central vision field (20º or less 
in any quadrant); however, this examination used the Maddox 
rod evaluation method in reaching these findings.  Because 
38 C.F.R. § 4.77 specifies the use of the Goldman perimeter 
chart, the veterans visual impairment evaluation had to be 
repeated in March 1998.  On that occasion, the examiner found 
diplopia in all fields of gaze, but did not otherwise 
indicate any degree measurements.  Nevertheless, both these 
medical examinations taken together suggest the veteran has 
diplopia affecting his central vision field; this represents 
the most severe form of diplopia recognized by the rating 
schedule.  Using the chart for converting diplopia into a 
visual acuity measurement, impairment of the central visual 
field equates to a 5/200 rating for the veterans right eye.  
38 C.F.R. § 4.84a (1998).  When, as in the present case, a 
veteran has 20/20 vision in one eye and 5/200 vision in the 
other, a 30 percent rating is warranted.  38 C.F.R. § 4.84a, 
Diagnostic Code 6074 (1998).  This represents the maximum 
rating available under the schedule where the veterans left, 
non-service connected, eye is rated at 20/40 or better and 
there is no anatomical loss of the service connected eye.  
38 C.F.R. § 4.84a Diagnostic Codes 6061-6079 (1998).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, this disability has not required frequent periods 
of hospitalization or created marked interference with 
employment, according to the evidence of record.  Therefore, 
the assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b) is not warranted at this time.  The veteran 
has not otherwise submitted evidence tending to show that his 
service-connected residuals of a right eye injury are 
unusual, or cause marked interference with work other than as 
contemplated within the schedular provisions discussed 
herein.  

In conclusion, the rating schedule supports a compensable 
rating of 30 percent for the veterans service connected 
residuals of a right eye injury.  


ORDER

An increased rating, to 30 percent, is warranted for the 
veterans residuals of a right eye injury.  





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
